 In theMatter ofLouisL.KLAMKIN, D/B/APIIRITEE THERMOMETERCo., EMPLOYERandTHERMOMETER AND INSTRUMENT DIVISION, IN-TERNATIONALBROTHERHOOD OF TEAMSTERS,LOCAL.854,AFL,PETITIONERCase No. 2-RC-1410.-Decided November 15, 1949DECISIONANDORDER-Upon a petition duly filed, a hearing was held before Jack Davis,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds :The business of the EmployerThe Employer,an individual,is engaged in the manufacture ofclinical thermometers for sale to wholesalers, jobbers, and distributors.Its plant in Brooklyn, New York, has 11 employees.During the pastyear, the Employer purchased raw materials consisting of glass andmercury, valued in excess of $50,000, of which approximately 5 per-cent ($2,500) came from points outside the State.During the sameperiod the Employer sold finished products valued in excess of $190,-000, shipping only approximately 5 percent ($9,500) to points outsidethe State.The record is silent as to the area covered by the whole-salers, jobbers, and distributors who make, local purchases.The Employer contends that it is not engaged in commerce withinthe meaning of the Act.While we do not find that the operationsof the Employer are wholly unrelated to commerce, we are of theopinion that the relationship is so insubstantial that to assert juris-diction in this case would not effectuate the policies of the Act.'Ac-cordingly, we will dismiss the petition.GibsonPaint Company,85 NLRB 160; AsaarCompany, Inc.,85 NLRB 1187;and seeNola Optical Company,79 NLRB 1241.87 NLRB No. 15.47 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon thebasisof the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition herein be, and it hereby is, dismissed.MEMBER REYNOLDStook no part in the consideration of the aboveDecisionand Order.